Case 2:19-cv-00538-JCC Document 100-2 Filed 04/01/21 Page 1 of 7




          Exhibit 2
          Case 2:19-cv-00538-JCC Document 100-2 Filed 04/01/21 Page 2 of 7




 6

 7
                        IN THE SUPERIOR COURl’ OF THE S PATE OF WASHINGTON
 8
                                  IN AND FOR THE COUNTY OF KING
 9

10   Karen Smith, a single person.                             NO.
II
                                                 Plaintiff,    VERIFIED COMPLAINT FOR
12                                                             DECLARATORY AND INJUNCTIVE
             vs.                                               RELIEF, AND DAMAGES
13
     MTC Financial, Inc. dba Trustee Corps, a
14   Washington Corporation; Shellpoint Mortgage
15
     Servicing; Bank of New York Mellon I7k/a Bank
     of New York as Trustee for the Benefit of the
16   Certificateholders of the CWABS, Inc. Asset-
     Backed Certificates, Series 2007-SDI,
17

18
                                             Defendants.

19
20
                                                      1. PARTIES
21
             1.1    Defendant MTC Financial Inc. (hereinafter ‘‘M IC’") is a Washington corporation doing
22

23
     business in King County, Washington and Irvine, California.

24           1.2    Trustee Corps is a fictitious name used by MTC.
25
             1.3   Bank of New York Mellon and/or its successors in interest (hereinafter ‘‘lender”)
26
     profess to have an interest in the property that is the subject of this suit.
27
                                                                                       keen   & O'Sullivan, PLLC
28                                                                                      550 E.-VST DENMY WAySE,^mE.
     VERIFIED CON4PLAINT FOR DECLARATORY AND                                                W a S a i M o TON 98152
                                                                                                (206) 325^5022
     INJUNCTIVE RELIEF. AND DAMAGES - 1                                                      F ,^ (206) 325-1 •524
          Case 2:19-cv-00538-JCC Document 100-2 Filed 04/01/21 Page 3 of 7




             1.4   Plaintiff Karen Smith is a single woman residing in Seattle, Washington.

             1.5   Shellpoint Mortgage Servicing (hereinafter ‘‘Shellpoint”) is believed to be directing

     MTC in its foreclosure of the Plaintiffs property and purports to be the designated servicing agent of

     Bank of New York Mellon (lender),

 6                                        11. FACTUAL ALLEGATIONS
 7
            2.1    On or about Februaiy 9, 2007, the Plaintiff borrowed money from Mortgage Solutions
 8
     Management, Inc., a California corporation engaged in residential lending in Washington, and
 9
     secured the loan with a Deed of Trust on her residence at 819 21'^^ Avenue, Seattle, WA 98122, and
10

11   legally described as:

12                 LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY OF
                   SEATTLE, AS PER PLAT RECORDED IN VOLUME 5 OF PLATS, PAGE 81,
13
                   RECORDS OF KING COUNTY AUDITOR; SITUATE IN THE CITY SATE
14                 COUNTY OF KING, STATE OF WASHINGTON.

15          2.2    On or about July 1,2007, the Plaintiff ceased making payment on the loan.
16
            2.3    On or about January 29, 2008, an agent for the lender commence a non-judicial
17
     foreclosure of the Plaintiffs home wJiich has the legal effect of declaring the entire loan due with a
18

19   right to de-accelerate the loan and reinstate it up until May 26, 2008, or the property would be sold at

20   a Trustee's Sale on June 6, 2008.
21
            2.4    Between 2007 and the present date, the Plaintiff has made no payments on the loan.
22
            2.5    On April 1,2015, Defendant MTC caused a second Notice of Trustee’s Sale ("NTS”)
23

24
     to be posted on the door of the Plaintiffs home.

25          2.6    More than 7 years has passed between the last payment made and the commencement
26
     of the present foreclosure initiates by MTC.
27
                                                                                          keen    & O’Sullivan,
28
     VERIFIED COMPLAINT FOR DECLARATORY AND
                                                                              L ^                   PLLC
                                                                                          520 EAST DENNY W AY SEAHLE,
     IN.IUNCT1VE RELIEF, AND DAMAGES - 2                                      O’ ^ S           W ASHING TON 98122
                                                                                                  (206) 325-6022
                                                                                                FAX (206) 325-M24
          Case 2:19-cv-00538-JCC Document 100-2 Filed 04/01/21 Page 4 of 7




             2.7    The debt asserted by MTC is a lime-barred debt pursuant to RCW 4.16.040.

             2.8    On April 27, 2015, the Plaintiff, through counsel, advised MTC that the debt was

     time-barred. MTC did not respond to the letter, acknowledge receipt, nor take any action. When

     contacted in July 2015, 90 days later, MTC advised the Plaintiff (through her counsel) that the

 6   Seattle office of MTC could not make any decisions about the requested discontinuance of the sale

 7   but only could follow instructions from the lender or servicer (Shellpoint). Moreover, MTC advised
 8
     that this foreclosure was being handled in California and that there was no one in the Seattle office
 9
     who could assist, all in contravention of RCW 61.24 requiring that an officer who could make
10
     decisions be located in Washington.
11
12           2.9    Despite a request and provision of a factual and legal analysis that the scheduled sale
13
     was unlawful, MTC has not rescheduled or discontinued the sale.
14
             2.10 Unless restrained, MTC will sell the Plaintiffs property on July 31,2015.
15

16                                   III. FIRST CLAIM - INJUNCTIVE RELIEF

17           3.1    The Deed of Trust Act allows a court to restrain a foreclosure on any proper ground.
18
     In this case the court should bar MTC from foreclosing since it is not a lawful trustee and is pursuing
19
     a time-barred debt.
20

                    IV. SECOND CLAIM - CONSUMER PROTECTION ACT VIOLATIONS
21

22           4.1    As herein alleged, MTC is engaged in an unlawful foreclosure and informed Plaintiff

23   that it could not grant a discontinuance of the sale without consent by the lender or servicer, in
24
     violation of its duty to the Plaintiff
25
             4.2    Said actions and/or omissions are in trade or commerce in the state of Washington,
26

27   adversely impacts the public interest as MTC does hundreds of foreclosures each month and has
                                                                                           keen   & O^Sullivan,
28                                                                            L &>                  PLLC
     VliRIFlED COMPLAIN r FOR DECLARA TORY AND
     INJUNCTIVE RELIEF, AND DAMAGES - 3                                       O'' S       520 EAST DENNY WAY SEATTLE,
                                                                                               W ASHING TON 98122
                                                                                                  (206) 325-6022
                                                                                                FAX (206) 325-1424
          Case 2:19-cv-00538-JCC Document 100-2 Filed 04/01/21 Page 5 of 7




     failed, and continues to fail, to exercise its independent duty to homeowners as set forth in RCW

     61.24 and numerous cases by the State Supreme Court interpreting what duties MTC owes
 3
     homeowners.
 4
            4.3     As a proximate result of the violations of Washington law, MTC has caused damage to
 5

 6   the Plaintiff, and threatened irreparable harm by foreclosure of her home.

 7          4.4     The Court should enjoin MTC and Shellpoint from engaging in work as a trustee until
 8
     such time as it has a fully staffed office in Washington with an officer who can make independent
 9
     decisions about foreclosure issues.
10


11          4.5     Further, the Court should enjoin MTC from seeking a collection on time-barred debt in

12   violation of RCW 7.28.300 and RCW 4.16.040.
13
            4.6     The Court should also grant judgment in favor of the Plaintiff for damages, treble
14
     damages as allowed by RCW 19.86, and award reasonable attorney fees and costs.
15

16               V. THIRD CLAIM - INFLICTION OF EMOTIONAL AND PHYSICAL DISTRESS

17          5.1     As alleged herein, the actions and omissions of MTC and Shellpoint, either negligently
18
     or intentionally, have caused the Plaintiff emotional and physical distress and suffering for which the
19
     Defendants should be liable.
20
            WHEREFORE, this Court should:
21

22          1.      Enjoin the Defendants from foreclosing upong the plaintiffs property;

23          2.      Declare that the debt asserted by Defendants is time-ban’ed and cannot be collected;
24
            3.      Grant judgment against all Defendants for damages to be proved at trial;
25

26

27
                                                                                         keen    & O^Sullivan,
28                                                                           L                     PLLC
     VERIFIED COMPLAINT FOR DECLARATORY AND
     INJUNCTIVE RELIEF, AND DAMAGES - 4                                      a    s      520 EAST OENNV WAY SEATTLE,
                                                                                              W ASHING TON 98122
                                                                                                 (206) 325-6022
                                                                                               FAX (206) 325-1424
          Case 2:19-cv-00538-JCC Document 100-2 Filed 04/01/21 Page 6 of 7




            4.     Determine that the actions and omissions of Defendants constitute violations of the

     Consumer Protection Act, RCW 19.86, and award damages, grant injunctive relief, award treble
 3
     damages, and reasonable attorney fees and costs, all to be proved at trial;
 4

 5          5.     Grant further relief as might be just and equitable.

 6

 7

 8
     DATED this         day o f July, 2015.
 9

10

II
                                                     Attorney for Plaintiff

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                       Leen & O^Sullivan,
28                                                                                               PLLC
     VERIFIED CON4PLAINT' FOR DECLARATORY AND
                                                                                       520 EAST DENNY WAY SEATTLE,
     INJUNCTIVE RELIEF. AND DAMAGES - 5                                                     W ASHING TON 98122
                                                                                               (206) 325-5022
                                                                                             FAX (206) 325-1424
          Case 2:19-cv-00538-JCC Document 100-2 Filed 04/01/21 Page 7 of 7




 3

 4
                                        VERIFICATION OF COMPLAINT
 5

 6
     STATE OF WASHINGTON )
 7                                  )
     COUNTY OF KING                 )
 8

 9
            Plaintiff Karen Smith, duly sworn upon oath, deposes and states as fo llo w 'S :
10
            I am a Plaintiff in this civil proceeding. I have read the above-entitled civil Complaint
II


12   prepared by my attorney and 1 believe that all of the facts contained in it are true, to the best of my

13   knowledge, information and belief formed after reasonable inquiiy.

14

15
                                                                Karen Smith, plaintiff
16

17

18          SUBSCRIBED AND SWORN to before me this J P d a v o f July, 2015.

19

20

21                                                   NOTARY PUBLIC in and for the State of Washington.
                                                     Residing at S c rx     ___________________
22                                                   Commission Expires: T>- l^i ~r^OKo_________
23

24

25
26

27
                                                                                               keen   & O^Sullivan,
28                                                                             L   &                   PLLC
     VERIFIED COMPLAINT FOR DECLARA'I'ORY AND
     INJUNCTIVE RELIEF, AND DAMAGES - 6                                        a   s       520 EAST DENNY W AY SEATTLE,
                                                                                                W ASHING TON 98122
                                                                                                   (205) 325-6022
                                                                                                 FAX (206) 325-1-12-1
